Title: James Madison to William B. Sprague, 16 February 1833
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Feby. 16. 1833
                            
                        
                        I have recd. your letter of the 6th. requesting "for public use," an expression of my approbation of a "Quality Periodical" about to be established at
                            Albany "for the promotion of temperance"
                        No one can be more aware than I am of the evils of intemperate habits; in moral, social political physical
                            & economical points of view, and I have noticed with great pleasure, the progressive reform said to be taking place
                            in different quarters. But I must decline the task to which I am sure you were governed by the best of motives in inviting
                            me.
                        I observe that like others you have been misled into a great error with regard to my health. Instead of "a
                                continuance of it," the case is precisely the reverse. I am still labouring under the
                            continued effects of a Chronic disease which has confined me for many months to my House, & much of the time to my
                            bed; and has reduced me to a very emaciated and feeble condition, with my hands & fingers so stiffened, that
                            writing is laborious & painful. Add to all this that I am now within less than a month of the commencement of my
                            83d year: and being the almost the only living cotemporary of persons & transactions, now objects of interesting
                            research, appeals are made to my memory & my files, (sometimes in cases, where truth & justice are at
                            stake) which more than fill up the portion of time I can allot for epistolary purposes.
                        You have been fortunate in compleating your autographs of the Signers of Independence. Such relics, not only
                            of that Class, but of the others distinguished in our Revolutionary annals, are now in great demand, as I find by the
                            number of applications to my exhausted files.
                        I need not intimate that this letter is of a private character, nor express the sincerity with wch. I
                            renew to you assurances of my esteem, and cordial respects
                        
                            
                                
                            
                        
                    